DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/03/2022 has been entered.
 Response to Amendment
The amendment filed 05/11/2022 has been entered. Claims 20, 22-25, 30-33 and 37-42 remain pending in the application. Claim 26, 27, 29 and 34-36 are canceled. Claims 20 is amended incorporating new limitations at least “containing a treatment liquid for irrigation of wounds” “the nozzle opening being surrounded and defined by a rim that extends outwardly from”, and “when lid is pivoted about the hinge mechanism from the open position to closed position, the valve body surrounding the valve engages the rim surrounding the nozzle opening, the valve body extending outwardly from the upper surface of the nozzle and the rim extending outwardly from the upper surface of the nozzle form  a fluid tight seal between the valve body and the rim surrounding the nozzle opening”. Applicant’s amendments to the claims have overcome each and every 112(b) 112(d) rejection and objections previously set forth in the Non-Final Office Action mailed 02/11/2022
Claims 20, 22-25, 30-33, and 37-42 are examined on the merits
Response to Arguments
Applicant’s arguments, see page 9, filed 05/11/2022, with respect to the rejection(s) of claim(s) claim 20, page 12, under 35 USC 103 have been fully consideredbut are moot because the new ground of rejection  with additional new references of Hair and other previous prior art of record
 Specifically, previously sited prior art reference does not teach new limitation in Claim 20,  “the nozzle opening being surrounded and defined by a rim that extends outwardly from”, and “when lid is pivoted about the hinge mechanism from the open position to closed position, the valve body surrounding the valve engages the rim surrounding the nozzle opening, the valve body extending outwardly from the upper surface of the nozzle and the rim extending outwardly from the upper surface of the nozzle form  a fluid tight seal between the valve body and the rim surrounding the nozzle opening” Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hair, Witowski, Brown, Foster, and Fournier
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20, 22-25, 30-33, and 37-42  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claim 20 paragraph 9, limitations “when the lid is in the open position, the insert is not aligned with the valve” renders the claim indefinite. For example, it is not clear if the “valve” refers the valve 221 as shown in figure 1, or the nozzle opening 225 as shown in figure 9. For example, valve 221 is formed in insert 219, and it is not clear how the valve could not be aligned regardless when the lid is open or closed position. In an effort to compact persecution, “valve” is being interpreted as “nozzle opening.
Claim 20 recites the limitation "the valve body" in page 4 line 7, 18, 19 page 5 line 3.  There is insufficient antecedent basis for this limitation in the claim. In an effort to compact persecution “the valve body” is being interpreted “the insert body”

Claims 22-25, 30-33, and 37-42 are rejected for at least being dependent of rejected Claim 20.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20, 22-25, 30-33 and 37-42 are rejected under 35 U.S.C. 103 as being unpatentable over Hair (US 20110319840 A1) in view of Witowski (US 6872197 B1), Brown et al (US 6427874 B2, hereinafter ‘Brown’), Foster (US 20080287891 A1), and Fournier (WO 8504108 A1).
Regarding Claim20, Hair discloses a one-piece wound irrigation device, the device comprising:
a flexible container (figure 1, reservoir body 44, [0049] "the reservoir body 44 may be flexible or squeezable") for containing a treatment liquid for irrigation of wounds (as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Hair discloses all the structural limitation that is required for containing a treatment liquid for irrigation of wounds, such as flexible reservoir 44 with inner compartment and an opening, such that the container is fully capable of being containing a treatment liquid for irrigation of wounds), the container having an inner compartment (cavity of reservoir 44), an outer surface (outer surface of reservoir 44), a container opening (examiner's annotated figure 2, container opening) having a diameter and being positioned along the outer surface of the container,
a nozzle (figure 1, outer collar 14), the nozzle having an upper surface (figure 2, reduction neck 38) and a nozzle opening (examiner's annotated figure 2, Nozzle opening) having a diameter, the nozzle opening being surrounded and defined by a rim (figure 2, outlet conduit 30) that extends outwardly from the upper surface of the nozzle (referring figure 2, the conduit 30 extend from reduction neck 38), wherein the diameter of the nozzle opening is smaller than the diameter of the container opening and the container opening and the nozzle opening share a common central axis (examiner's annotated figure 2, the diameter of nozzle opening and the container opening shares common axis, and the nozzle opening has a smaller diameter than the container opening);
a lid (figure 1, nozzle 10) that transitions between an open position and a closed position ( [0046] “ The nozzle 10 is placed above the outlet conduit 30 and the outlet conduit 30 may be inserted partially into the inner collar 28” indicates the nozzle 10 also can be removable from outer collar 14, Open position when the nozzle is removed, and closed position when the nozzle is being inserted), the lid comprising;
an insert (figure 2, shoulder 26) including an insert body (figure 2, body of shoulder 26), the insert body extending outwardly from a lower surface (examiner's annotated figure 2, lower surface, shoulder 26 extends toward the tip 50 from the lower surface) of the lid,
an interior channel (figure 2, cylindrical wall 20)  within the lid for receiving the treatment liquid from the container through the nozzle opening (examiner’s annotated figure 2, cylindrical wall 20 provides the flow passageway through nozzle opening of collar 14 from the inner cavity of reservoir,),
wherein when the lid is in the open position (when nozzle 10 is not inserted into the outer collar 14), the insert is not aligned with the nozzle opening (shoulder 26 is not aligned with collar opening when nozzle 10 is not mated with outer collar 14), the inner compartment can receive the treatment liquid through the nozzle opening to be filled by a user before operating the wound irrigation device wherein filling the inner compartment moves the flexible container from the collapsed configuration to the expanded configuration (as set forth in MPEP 2114 Il, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, the phrase “can receive” is interpreted as functional language of intended use, as such Hair discloses all the structural limitation that is required for the container being filled, such as flexible reservoir 44 with inner compartment with an opening and removable nozzle 10, such that the container is fully capable of being filled prior to use);
wherein the lid is closed from the open position, the insert is aligned with the nozzle opening (referring figure 2, when nozzle 10 is mated with outer collar 14, shoulder 26 is aligned with outlet 30 of collar 14), and the insert body engages the rim surrounding the nozzle opening (referring figure 2, shoulder 26 engages outlet conduit 30), the insert body extending outwardly from the upper surface of the nozzle (referring figure 2, shoulder 26 extending outwardly from the reduction neck 38 toward tip 50) and the rim (figure 2, outlet conduit 30) extending outwardly from the upper surface (figure 2, surface of reduction neck 38) of the nozzle form a fluid tight seal between the insert body and the rim surrounding the nozzle opening (see examiner’s annotated figure 2, flight tight seal established between shoulder 26 and nozzle opening by friction fit therebetween and O-ring 27 [0046] “n O-ring 27 may be secured within the annular recess 52 to create a fluid-tight seal between the inner collar 28 and the outlet conduit 30”), 
wherein the wound irrigation device is a one-piece (as shown figure 1, rinse device 18 is a one-piece device), self-contained system (as set forth in MPEP 2114 Il, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Hair discloses all the structural limitation that is required be self-contained system as disclosed by applicant of [0008] “self-contained system where the device can be quickly and effectively filled with potable water or other treatment liquids for irrigation of wounds, and the device can deliver a fluid under pressure into a wound”, such as flexible reservoir 44 with inner compartment with an opening and removable nozzle 10, such that the container is fully capable of effectively filled with liquid and deliver a fluid under pressure into a wound)

    PNG
    media_image1.png
    426
    650
    media_image1.png
    Greyscale

Hair does not disclose the container having a gusset positioned within the inner compartment, and a self-standing base, the container having a collapsed configuration and an expanded configuration;
a nozzle integrally formed with the container opposite the gusset and the self-standing base;
a valve that is surrounded by the insert body and transitions between a relaxed state and a deployed spray state, and a valve spray hole within the valve,
a cylindrical guard having an outer rim that extends outwardly beyond the insert and at least one slot in the outer rim of the cylindrical guard as a relief passage for the treatment liquid within the interior channel; 
a hinge mechanism that couples the lid to the nozzle;
wherein when the lid is pivoted about the hinge mechanism from the open position to the closed position.
when the lid is in the open position the valve body surrounding the valve is not engaged the rim surrounding the nozzle opening, and the valve spray hole does not fluidically communicate with the nozzle opening; 
when the lid is in the closed position, the valve spray hole fluidically communicates with the nozzle opening;
wherein when the valve is in the relaxed state, the valve spray hole is closed and the treatment liquid within the inner compartment does not flow from the container through the valve spray hole; 
wherein when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole opens and the treatment liquid flows from the container through the valve spray hole; 
wherein when the container is in the collapsed configuration, a plurality of containers can be stacked on each other.
Witowski teaches a container (figures 1-4, reservoir 100, col 1 lines 54-55, reservoir with flexible reservoir walls) relatively pertinent to problem posed by Applicant of  the dispensing free flowing substance comprises a gusset (figure 1, reservoir wall seam 5) within the inner compartment, and a self-standing base (figures 1-2, standing element 9-10), the container having a collapsed configuration (collapsed configuration as shown in figures 1 and 2, col 5 lines 42-45, in an emptied state, such folding containers take up virtually state) and an expanded configuration (filled configuration as shown in figures 3-4).
Wherein when the container is in the collapsed configuration, a plurality of containers can be stacked on each other (col 5 lines 50-51, in the emptied state such folding container take up virtually no space, stacking various reservoirs on top of another can be done with ease).
Witowski provides the reservoir comprising the reservoir wall same with standing element, and the container having a collapsed configuration and an expanded configuration and further the containers can be stacked on each other in order to fold the container into more compact (col 4 lines 37-40 “ when its fold, the lower reservoir area folded together position points upward toward opening”) which also provide easier handling with longer shelf life (col 2 lines 21-24). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, to incorporate the teachings of Witkowski and provide the gusset with self-standing base, container comprising a collapsible configuration and expanded configuration, and containers can be stacked on each other in order to make the container to be more contact and also provide easier handling with longer shelf life (see Witowski’s col 4 lines 37-40).
.
Since Witowski teaches the opening (figure 1, 12) formed with the container opposite the gusset and the self-standing base (as shown in figure 1), the outer collar 14 of modified Hair would obviously be located opposite the gusset and the self-standing base.
Hair, as modified by Witowski, does not teach the nozzle integrally formed with the containerand 
a valve that is surrounded by the insert body and transitions between a relaxed state and a deployed spray state, and a valve spray hole within the valve,
when the lid is in the open position the valve body surrounding the valve is not engaged the rim surrounding the nozzle opening, and the valve spray hole does not fluidically communicates with the nozzle opening; 
when the lid is in the closed position, the valve spray hole fluidically communicates with the nozzle opening;
wherein when the valve is in the relaxed state, the valve spray hole is closed and the treatment liquid within the inner compartment does not flow from the container through the valve spray hole; 
wherein when the valve is in the deployed spray state, the valve extends outwardly beyond the insert body and the valve spray hole opens and the treatment liquid flows from the container through the valve spray hole; 
In the same filed of endeavor, Brown teaches an insert (figures 4-6, valve 3) including an insert body (figure 6, body of valve 3 comprising marginal flange 4, marginal edge 42 ), a valve (figure 6, valve head 5) that is surrounded by the insert body and transitions between a relaxed state (figure 7, retracted position) and a deployed sprat state (figure 13, extended position), and a valve spray hole (figure 6, slit 56) within the valve,
When the valve is in the relaxed state, the valve spray hole closed (as shown figure 7, slit 56 closed) and the treatment liquid within the inner compartment does not flow from the container through the valve spray hole (see figure 7, the valve 3 is in the relaxed state and the slit 56 is closed, therefore any liquid within the inner compartment would not flow through the slit 56).
Wherein when the valve is in the deployed spray state (figure 13, extended position), the valve extends outwardly beyond the insert body (referring figure 13, the valve head 5 extends beyond the marginal flange 4 and marginal edge 42) and the valve spray hole opens (as shown figure 3, slit 56 opens) and the treatment liquid flows from the container through the valve spray hole (figure 13, fluid 18 flow through slit 56).
Brown provides the valve that transitions between relaxed state and deployed state, and the slit closed when in relaxed state and open in deployed state in order to keep the valve remain normally unexposed position and secure within the housing when not in use, without sacrificing neatness when dispensing (col 17 lines 23-25), and further assist its user to achieve accurate flow control (col 17 lines 10-13). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, to incorporate the teachings of Brown and provide the valve that transitions between the relaxed state with closed valve and deployed state opened valve , as taught and suggsted by Brown, for the purpose of achieving accurate flow control without sacrificing neatness when dispensing (see Brown’s col 17 lines 23-25) and further assisting achieving accurate flow control (see Brown’s col 17 lines 10-13).
Since Hair discloses the lid (figure 2, nozzle 10) comprises the insert (figure 2, shoulder 26), and when the lid is open (when nozzle 10 is not mated with outer collar 14) the insert having the valve does not engage with the rim (figure 2, outlet conduit 28) surrounding the nozzle opening, and when the lid is closed the insert engages the rim surrounding the nozzle opening (as shown figure 2, shoulder 26 engages outlet conduit 28), the modified insert with the valve spray hole would obviously be fluidically communicated with the nozzle opening when the lid is closed and would not fluidically communicate with the nozzle opening when the lid is open.
	Hair, as modified by Witowski and Brown, does not disclose the nozzle integrally formed with the container 
a cylindrical guard having an outer rim that extends outwardly beyond the insert and at least one slot in the outer rim of the cylindrical guard as a relief passage for the treatment liquid within the interior channel; 
In the same field of endeavor, Foster teaches a cylindrical guard (figure 1, splash skirt 23) having an outer rim (figure 1, terminal edge 24) that extends outwardly beyond the insert (figure 7, magnifying glasses 13 comprising orifices 21) and at least one slot (figure 1, drain part 27) in the outer rim of the cylindrical guard as a relief passage for the treatment liquid within the interior channel (figure 7, orifices 21).
Foster provides the drain ports to the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area ([0022]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski and Brown, to incorporate the teachings of Foster, to provide the cylindrical guard having an outer rim with at least one slot, as taught and suggested by Foster,  for the purpose of providing permitting drainage of the fluid (see Foster’s [0022]) .
 
Hair, as modified by Witowski, Brown and Foster, does not disclose the nozzle integrally formed with the container;
a hinge mechanism that couples the lid to the nozzle
wherein when the lid is pivoted about the hinge mechanism from the open position to the closed position.
In the same field of endeavor, Fournier teaches douching device (figure 1, 10) comprises a hinge mechanism (figure 1, living hinge 18) that couples the lid (figure 1, upper portion 16a) to the nozzle (figure 1, lower cap portion 16b)
wherein when the lid is pivoted about the hinge mechanism from the open position to the closed position (from open position as illustrated as dashed line to solid line as shown in figure 3).
	Fournier provide the living hinge between the upper portion and the lower cap portion in order to expose the open top of the bottle for refilling the same with tap water without having to remove the entire cap and nozzle from the bottle (abstract). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Brown, and Foster, to incorporate the teachings of Fournier and provides the hinge mechanism that couples the lid to the nozzle, as taught and suggested by Fourner, for the purpose of enabling the bottle to be filled without having to remove entire nozzle and lid (see Fournier’s abstract).
	Hair, as modified by Witowski, Brown, Foster, and Fournier is still silent as to the nozzle integrally formed with the container. However, it would have been obvious at one of ordinary skill in the art at the effective filing date of the claimed invention was made the nozzle integrally formed with the container, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04 V.B). In this case, Hair discloses the nozzle (outer collar 14) are sealingly attached to the container (figure 2, 44), and thus would perform differently with the integrally formed device, and further applicant has not shown unexpected results gleaming from having integral body.
	Regarding Claim 22, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
	Hair does not explicitly disclose 	the container holds at least 250 cubic centimeters of water.
	However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to cause the device of Hair to hold at least 250 cubic centimeters of water since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In the instant case, the device of Hair, as modified by Witowski, Brown, Foster, and Fournier, would not operate differently with the claimed range and since the container is configured to retain fluid for rinsing one’s nasal passage. Further, applicant places no criticality on the range claimed, indicating simply that the container can hold at least 250 cubic centimeters of liquid (specification pp. [0046] “In an alternate embodiment, container 211 can hold at least 250 cubic centimeters of liquid.”).
	Regarding Claim 23, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
	Hair does not explicitly disclose an inward pressure exerted on the outer surface of the container to expel water is between 1 and 10 psi.
	Hair discloses that the reservoir body 44 may be flexible or squeezable, and the user may squeeze the reservoir body 44 to force solution to travel from the reservoir body 44 to the outlet conduit 30 ([0049]). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the invention to modify the device of Hair, as modified by Witowski, Brown, Foster, and Fournier by making an inward pressure exerted on the outer surface of the container to expel water is between 1 and 10 psi as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
	
Regarding Claim 24, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair further discloses wherein the inner compartment of the container is filled with the treatment liquid ([0008] “The cavity holds a nasal rinse fluid.”)
Regarding Claim 25, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not explicitly disclose the inner compartment of the container is empty.
However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Hair discloses all the structural limitations that is required for filling and emptying the container, such as container 44 with opening 12 as shown in figure 2, such that the container is fully capable of being filled or emptied in the claimed manner.
Regarding Claim 30, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose the device includes only one valve spray hole.
Brown teaches the device includes only one valve spray hole (figure 7, slit 56)
Brown provides the one valve spray hole in order to provide smaller or narrower streams when are desired (col 11 lines 8-9). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Foster, and Fournier to incorporate the teachings of Brown and provide the only one valve spray hole, as taught and suggested by Brown, for the purpose of providing smaller or narrower stream (see Brown’s col 11 lines 8-9).
Regarding Claim 31, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose does not disclose wherein the cylindrical guard is not removable from the device.
Foster teaches the cylindrical guard (figure 1, splash skirt 23).
Foster provide the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area ([0022]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Brown, and Fournier and Brown such that  the cylindrical guard is not removable from the device , as taught and suggested by Foster, for the purpose of providing drainage of the fluid (see Foster’s [0022]).
Hair, as modified by Witowski, Brown, Foster, and Fournier is still silent as to the cylindrical guard is not removable from the device. However, it would have been obvious at one of ordinary skill in the art at the effective filing date of the claimed invention was made the cylindrical guard is not removable from the device, therefore forming an integral piece, it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art (MPEP 2144.04 V.B). In this case, the modified device would not perform differently with the claimed device, and further applicant has not shown unexpected results gleaming from the cylindrical guard is not removable from the device.
Regarding Claim 32, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose wherein in the collapsed configuration, the gusset has a singular line fold. 
Witowski teaches wherein in the collapsed configuration (referring figure 2, collapsed configuration), the gusset (figure 2, welding seam of the reservoir walls 5) is a singular line fold (see figure 1). 
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Brown, Foster, and Fournier, to incorporate the teachings of Witowski and provide a single line gusset , as taught and suggested by Witowski, for the purpose of making the container more compact size when it is being folded (see Witowski’s col 4 lines 37-40).
Regarding Claim 33, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose the gusset is a bottom gusset.
Witowski teaches the gusset is a bottom gusset (referring figure 4, the welding seam is located on the bottom of the container 100). 
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Brown, Foster, and Fournier to incorporate the teachings of Witowski and provide a bottom gusset , as taught and suggested by Witowski, for the purpose of making the container to be more compact size when it is being folded (see Witowski’s col 4 lines 37-40).
Regarding Claim 37, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose does not disclose wherein when the valve is in the deployed spray state, the flow of the treatment liquid water from the container through the valve spray hole is unobstructed.
Brown teaches wherein when the valve is in the deployed spray state (figure 13, extended position), the flow of the treatment liquid (figure 13, fluid product 18) from the container (figure 13, container 2) through the valve spray hole (figure 13, discharge orifice 6) is unobstructed (referring figure 13, no obstruction between the container and the discharge orifice).
Brown provides the valve that is unobstructed when it is in the deployed spray state in order to keep the valve remain normally unexposed position and secure within the housing when not in use, without sacrificing neatness when dispensing (col. 17 lines 23-25), and also assist its user to achieve accurate flow control (col. 17 lines 10-13). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Foster, and Fournier to incorporate the teachings of Brown and provide the valve , as taught and suggested by Brown, for the purpose of achieving accurate flow control (see Brown’s col 17 lines 10-13). 
Regarding Claim 38, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose the valve spray hole is equidistant from the outer rim of the cylindrical guard.
Brown teaches the device has a valve spray hole (figure 7, slit 56)
Brown provides the valve spray hole in order to provide smaller or narrower streams (col 11 lines 8-9). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Foster, and Fournier to incorporate the teachings of Brown and provide the a  valve spray hole , as taught and suggested by Brown, for the purpose of providing smaller or narrower stream (see Brown’s col 11 lines 8-9).
Hair, as modified by Brown, does not teach the cylindrical guard.
Foster teaches the cylindrical guard (figure 1, splash skirt 23) comprises the outer rim (figure 1, terminal edge 24)
Foster provide the cylindrical guard in order to permit drainage of the cleansing fluid while maintaining bearing engagement with wound area ([0022]). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Fournier and Brown, to incorporate the teachings of Foster, and provide the cylindrical guard having an outer rim with at least one slot , as taught and suggested by Foster, for the purpose of permitting drainage of the fluid (See Foster’s [0022]).
The modified device above is still silent as to the valve spray hole is equidistant from the outer rim of the cylindrical guard.
However, it would have been obvious at one of ordinary skill in the art at the effective filing date of the claimed invention was made to have spray hole is equidistant from the outer rim of the cylindrical guard since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. In this case, the modified device would not perform differently with the claimed device because the device would have one valve spray hole and further applicant has not shown unexpected results gleaming from having equidistant spray hole from the  rim of the cylindrical guard.
Regarding Claim 39, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose the treatment liquid is potable water.
Fournier discloses the treatment liquid is potable water (abstract, “refilling the same with tap water”)
Therefore, it would have been t would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention substitute the tap water of Fournier for the treatment liquid of Hair since this modification would have been a simple substitution of one known element (tap water) for another (treatment liquid) to obtain predictable results (rinsing). Furthermore the applicant has not shown unexpected results gleaming from utilizing potable water as treatment liquid.
Regarding Claim 40, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose the gusset is a single gusset.
Witowski teaches the gusset is a single gusset (referring figure 2, the welding seam 5 is single welding).
Witowski provides the reservoir wall seem in order to fold the container into more compact (col 4 lines 37-40, “when its fold, the lower reservoir area folded together position points upward toward opening”). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the container of Hair, as modified by Brown, Foster, and Fournier, to incorporate the teachings of Witowski and provide a single gusset , as taught and suggested by Witowski, for the purpose of making the container to be more compact size when it is being folded (see Witowski col 4 lines 37-40).
Regarding Claim 41, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
Hair does not disclose wherein the one-piece wound irrigation device is a single-use device. However, as set forth in MPEP 2114 II, “A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" In this case, Hair discloses all the structural limitations that is required to be singe use device wound irrigation device, such as container 44 with nozzle 10 made out of low density polyethylene ([0055]) which is generally well known material producing single use device. Further applicant has not shown unexpected results gleaming for being single use device.
Regarding Claim 42, Hair, as modified by Witowski, Brown, Foster, and Fournier teaches the device according to Claim 20.
	Hair does not disclose the valve spray hole is a single valve spray hole.
Brown teaches the device includes a single valve spray hole (figure 7, slit 56)
Brown provides the one valve spray hole in order to provide smaller or narrower streams when are desired (col 11 lines 8-9). Therefore, it would have been obvious at one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Hair, as modified by Witowski, Foster, and Fournier to incorporate the teachings of Brown and provide the single valve spray hole , as taught and suggested by Brown, for the purpose of providing smaller or narrower stream (see Brown’s col 11 lines 8-9).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hweitt et al (US 3754553 A) teaches a device comprises nozzle and lid with valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH HAN whose telephone number is (571)272-2545. The examiner can normally be reached M-F 0900-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas J Weiss can be reached on (571)270-1755. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 3781    
                                                                                                                                                                                                    /QUANG D THANH/Primary Examiner, Art Unit 3785